                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 THOMAS A. CONNELLY, in his                    )
 capacity as Executor of the Estate of         )
 Michael P. Connelly, Sr.,                     )
                                               )
          Plaintiff(s),                        )      Case No. 4:19-cv-01410-SRC
                                               )
          vs.                                  )
                                               )
 THE UNITED STATES OF                          )
 AMERICA, DEPARTMENT OF THE                    )
 TREASURY, INTERNAL REVENUE                    )
 SERVICE,                                      )
                                               )
          Defendant(s).                        )
                                               )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the United States’ Motion to Dismiss Plaintiff’s

26 U.S.C. § 7433 Claim [9]. Plaintiff does not oppose the Motion [14]. The Court grants the

Motion.

       The Court dismisses Plaintiff’s claim for damages under 26 U.S.C. § 7433 under Rule

12(b)(1) for lack of subject matter jurisdiction because the allegations in the Complaint fail to

allege any collection activity by the IRS for which Congress has waived sovereign immunity.

Plaintiff’s remaining claims are unaffected by this motion.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff's claim for damages under 26 U.S.C. § 7433

is dismissed.

So Ordered this 26th day of November.



                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE
                                                1
